     Case 2:19-cv-01748-MMD-CLB Document 21 Filed 12/29/20 Page 1 of 2




1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                  ***
6     MARK STRADLEY,                                     Case No. 2:19-cv-01748-MMD-CLB
7                                     Plaintiff,                       ORDER
             v.
8
      J. DZURENDA, et al.,
9
                                  Defendants.
10

11          Pro se Plaintiff Mark Stradley brings this action under 42 U.S.C. § 1983. Before

12   the Court is the Report and Recommendation (“R&R” or “Recommendation”) of United

13   States Magistrate Judge Carla L. Baldwin (ECF No. 20), recommending that Plaintiff’s

14   action be dismissed for Plaintiff’s failure to comply with LR IA 3-1. Plaintiff had until

15   December 25, 2020 to file an objection. To date, no objection to the R&R has been filed.

16   For this reason, and as explained below, the Court adopts the R&R and dismisses

17   Plaintiff’s action for failure to comply with LR IA 3-1.

18          The Court “may accept, reject, or modify, in whole or in part, the findings or

19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

20   fails to object to a magistrate judge’s recommendation, the Court is not required to

21   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas

22   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,

23   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and

24   recommendations is required if, but only if, one or both parties file objections to the

25   findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory

26   Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

27   clear error on the face of the record in order to accept the recommendation.”).

28   ///
     Case 2:19-cv-01748-MMD-CLB Document 21 Filed 12/29/20 Page 2 of 2



1           Because there is no objection, the Court need not conduct de novo review, and is

2    satisfied Judge Baldwin did not clearly err. Here, Judge Baldwin recommends Plaintiff’s

3    action be dismissed as Plaintiff has failed to notify the Court of Plaintiff’s change of

4    address despite the Court’s order (ECF No. 18) on November 6, 2020. (ECF No. 20.) The

5    Court agrees with Judge Baldwin. Having reviewed the R&R and the record in this case,

6    the Court will adopt the R&R in full.

7           It is therefore ordered that Judge Baldwin’s Report and Recommendation (ECF

8    No. 20) is accepted and adopted in full.

9           It is further ordered that this action is dismissed for Plaintiff’s failure to comply with

10   LR IA 3-1.

11          The Clerk of Court is directed to enter judgment accordingly and to close this case.

12          DATED THIS 29th Day of December 2020.

13

14

15                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
